            i
,;;.;
        I
                .....
                AO 245B (Rev. 02/08)2019) Judgment' in.a Criminal Petty Case (Modified)                                                                               Page 1 of 1   2..\
                                                    UNITED STATES DISTRICT COURT
                                                                 SOUTHERN DISTRICT OF CALIFORNIA

                                       United States of America                                               JUDGMENT IN A CRIMINAL CASE
                                                  v.                                                          (For Offenses Committed On or After November I, 1987)



                                      Oswaldo Flores-Hernandez                                                CaseNumber: 3:19-mj-22235

                                                                                                              Stephen D Lemish
                                                                                                              Defendant's Attorney


                REGISTRATION NO. 85540298

                THE DEFENDANT:
                 ~ pleaded guilty to count(s) I of Complaint
                                                           -----------------------------
                 0 was found guilty to count(s)
                        after a plea of not guilty.
                        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                Title & Section                     Nature of Offense                                                                           Count Number(s)
                8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                                 I

                 D The defendant has been found not guilty on count( s)
                                                                                                      -------~~----------
                 0 Count(s)                                                                                    dismissed on the motion of the United States.
                                     -----------------~



                                                            IMPRISONMENT
                       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                imprisoned for a term of:

                                                ~    TIME SERVED

                  ~  Assessment: $10 WAIVED ~ Fine: WAIVED
                 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                 the defendant's possession at the time of arrest upon their deportation or removal.
                 D Court recommends defendant be deported/removed with relative,                          charged in case


                     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                Unhed States Attorney of any material change in the defendant's .~conomic circumstances .

                                                           .----f--·-·-----~-!':'~:::n:::d00
                                                                                          a,_,,--"J-=un"'e=-:c3,c.:2:..::o:..:1c:..9-,...--------
                                                                          :.: ~ flw
                                                                                          0


                                                                                              fi,}       D te oflmposition of Sentence

                Received
                              1
                                        ~0
                                     /.-;;; \
                                  '°'ou'""sc;t-;,---;----i---
                                                                   c~~o3~
                                                                       2019 .
                                                                     ------
                                                               CL,.. :iK US lJISTRICT COURT
                                                            SOUTHEllN DISTRICT OF CALIFORNI
                                                            BY                                       DEPUTY



                Clerk's Office Copy                                                                                                                      3:19-mj-22235
